 In the Matter of W. T. RAWLEIGH COMPANYandINTERNATIONAL Asso-CIATION OF MACHINISTS, DISTRICT No. 101, A. F. OF L.In theMatter ofW. T. RAWLEIGH COMPANYandINTERNATIONAL ASSO-CIATION OF MACHINISTS,DISTRICT No. 101, A. F. orL.,, andWARE-HOUSE AND DISTRIBUTION WORKERS'UNION,LOCAL 221,I.L.W. U.-C. I. O.Cases Nos. 13-R-3024 and 13-RE-35, respectively.-Decided June 8, 1945Mr. A. R. Dry,of Freeport, Ill., for the Company. dorris,A. M. Keeney,of Chicago, Ill., andMr. F. J. Morris,of Rockford,Ill., for the I. A. M.Mr. Tommy Runyon,of Chicago, Ill., for the I. L. W. U.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by International Association of Ma-chinists,District No. 101,A. F. of L., herein called the I. A. M., and W. T.Rawleigh Company,Freeport,Illinois, herein called the Company,alleg-ing that a question affecting commerce had arisen concerning the repre-sentation of employees of the Company,theNational Labor RelationsBoard consolidated the cases and provided for an appropriate hearingupon due notice before Gustaf B. Erickson,TrialExaminer.Said hearingwas held at Freeport,Illinois, onMay16, 1945. Atthe commencement ofthe hearing,the Trial Examiner granted a motion of Warehouse and Dis-tributionWorkers'Union, Local 221, I. L. W. U.-C. I. 0.,herein called theI.L.W. U., to intervene. The Company, the I. A. M., and the I. L. W. U.,appeared,participated,and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing62 N. L. R. B., No. 33.197 198DECISIONS()P'NATIONALLABOR RELATIONS BOARDAon the issues.The Trial Examiner's rulings made-at the hearing are freefrom prejudicial error andare hereby affirmed. Allparties were affordedopportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYW. T. Rawleigh Company is an Illinois corporation operating plantsand shipping branches in the States of Illinois,-Tennessee, Virginia, Penn-sylvania,New York, Minnesota, Colorado, and California.We are hereconcerned with its plant at Freeport, Illinois, where it is engaged in themanufacture of medicines and insecticides.During 1944 the Companypurchased raw materials for use at its Freeport plant valued in excess of$100,000, over 50 percent of which was shipped to it from points outsidethe State of IllinoisDuring the same period the Company manufacturedproducts at its Freeport plant valued in excess of $100,000, more than 50percent of which was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce u ithin the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalAssociationofMachinists,DistrictNo. 101, is a labororganization affiliated with the American Federation of Labor, admittingtomembership employeesof the Company.Warehouse and DistributionWorkers' Union,Local 221, I. L. W. U., isa labor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 11, 1945, the I. A. M. requested the Company to recognize it asthe exclusive collective bargaining representative of the employees at theFreeport plant.The Company refused this request on the ground that itwas bargaining with the I. L. W. U.The I. L. W. U. and the Company entered into a contract on January 21,1944, which expired by its terms on January 21, 1945. Thereafter, theI.L.W. U. and the Company commenced negotiations for a new contractand,at the time of the hearing were operating under the terms of theexpired contract until such time as a new contract was consummated.Neither the Company nor the I. L W. U. contends that the contract consti-tutes a -bar to'these proceedings.A statement of a Field Examiner of the Board, introduced into evidence W. T. RAWLEIGHCOMPANY199at the hearing, indicates that the I. A. M. represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties, that allproduction, shipping, receiving, maintenance, power, and print shop em-ployees at the Freeport, Illinois, plant of the Company, including workingforemen and foreladies,' but excluding office employees, the purchasingagent, sales employees, executive foremen, and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes fn the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.`V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.We find, in accordance with the desires of the parties, that the approx-58 temporary employees employed by the Company for the purposeimafelyof performing a specific job are ineligible to vote in the election.We further find, in accordance with the desires of the parties, that pro-bationary employees are eligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withW. T. Rawleigh Com-pany, Freeport,Illinois, an election by secret ballot shall be conducted as1The Field Examiner reportedthat the I A M. presented119 membership application cards bear-ing the names of persons who appear on the Company's pay roll for the period ending April 21,1945.There are approximately 275 employees in the appropriateunit. The I L. W. U did notpresentany evidence or representation,but relies upon its contract,alluded to above,as evidence of itsinterest in the instant proceeding.2 The record indicates that neither the working foremen nor working foreladies aresupervisorswithin the meaning of the Board's definition of that term 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDearly as possible, but not later than thirty (30) clays from the date of thisDirection, under the direction and supervision of the Regional Director forthe Thirteenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetherthey desire to be represented by International Association of Machinists,District No. 101, A. F. of L., or by Warehouse and Distrihution Workers'Union, Local 221, I. L. W. U.-C. I. 0., for the purposes of collective bar-gaining, or by neither.